Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22169 Dreyfus Institutional Reserves Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/2008 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Treasury Prime Fund September 30, 2008 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills100.0% of Purchase (%) Amount ($) Value ($) 10/2/08 0.48 10/9/08 1.52 10/16/08 0.30 10/23/08 0.35 10/30/08 1.23 11/6/08 1.60 11/13/08 1.84 11/20/08 0.44 11/28/08 1.61 12/4/08 1.66 12/11/08 2.13 12/18/08 1.81 12/26/08 1.58 1/8/09 1.36 1/15/09 1.64 3/5/09 1.87 3/19/09 1.00 Total Investments (cost $728,088,048) 100.0% Liabilities, Less Cash and Receivables (.0%) Net Assets 100.0% At September 30, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Treasury Money Fund September 30, 2008 (Unaudited) U.S. Treasury Bills13.0% Principal Amount ($) Value ($) U.S. Treasury Bills 2.00%, 11/20/08 300,000,000 2.14%, 12/26/08 150,000,000 (cost $448,413,944) Repurchase Agreements87.1% Banc of America Securities LLC 0.10%, dated 9/30/08, due 10/1/08 in the amount of $150,000,417 (fully collateralized by $60,999,000 Treasury Inflation Protected Securities, 2.38%, due 1/15/27, value $66,856,688 and $86,184,700 U.S. Treasury Bills, due 11/20/08, value $86,143,332) 150,000,000 Barclays Financial LLC 0.20%, dated 9/30/08, due 10/1/08 in the amount of $418,002,322 (fully collateralized by $61,653,500 U.S. Treasury Bonds, 5.38%, due 2/15/31, value $72,230,697, $20,541,600 U.S. Treasury Notes, 4.88%, due 6/30/12, value $22,629,397 and $340,226,900 U.S. Treasury Strips, due 5/15/10, value $331,500,080) 418,000,000 BNP Paribas 0.10%, dated 9/30/08, due 10/1/08 in the amount of $300,000,833 (fully collateralized by $271,766,800 Treasury Inflation Protected Securities, 2%-2.38%, due 7/15/14-1/15/17, value $306,000,022) 300,000,000 Citigroup Global Markets Holdings Inc. 0.05%, dated 9/30/08, due 10/1/08 in the amount of $485,000,674 (fully collateralized by $215,402,900 U.S. Treasury Bonds, 6.50%-7.13%, due 2/15/23-11/15/26, value $284,360,218, $13,442,300 U.S. Treasury Notes, 2.63%, due 5/31/10, value $13,773,115 and $144,455,000 Treasury Inflation Protected Securities, 4.25%, due 1/15/10, value $196,566,786) 485,000,000 Deutsche Bank Securities 0.50%, dated 9/30/08, due 10/1/08 in the amount of $550,007,639 (fully collateralized by $310,613,000 U.S. Treasury Bonds, 6.75%, due 8/15/26, value $410,834,614 and $136,033,600 Treasury Inflation Protected Securities, 2%, due 4/15/12, value $150,165,410) Mizuho Securities USA 0.25%, dated 9/30/08, due 10/1/08 in the amount of $550,003,819 (fully collateralized by $36,252,300 Treasury Inflation Protected Securities, 2%, due 1/15/14, value $43,695,897 and $994,220,900 U.S. Treasury Strips, due 11/15/18-5/15/38, value $517,304,209) Morgan Stanley 0.10%, dated 9/30/08, due 10/1/08 in the amount of $550,001,528 (fully collateralized by $335,887,600 U.S. Treasury Bonds, 4.75%-6.13%, due 11/15/26-2/15/37, value $405,332,235 and $143,669,000 U.S. Treasury Notes, 5.75%, due 8/15/10, value $155,667,876) Total Repurchase Agreements (cost $3,003,000,000) Total Investments (cost $3,451,413,944) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% At September 30, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Money Fund September 30, 2008 (Unaudited) Negotiable Bank Certificates of Deposit59.9% Principal Amount ($) Value ($) ABN-AMRO Bank N.V. (Yankee) 3.01%, 10/24/08 200,000,000 Allied Irish Banks (Yankee) 3.01% - 3.03%, 10/24/08 - 12/29/08 500,000,000 Banca Intesa SpA 3.10%, 3/16/09 250,000,000 Banco Santander Puerto Rico (Yankee) 3.00%, 12/10/08 100,000,000 Bank of Scotland PLC 2.80%, 10/14/08 300,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 2.85%, 10/10/08 125,000,000 Calyon (Yankee) 2.73%, 10/14/08 250,000,000 Canadian Imperial Bank of Commerce (Yankee) 2.80%, 11/10/08 250,000,000 Compass Bank 3.18%, 3/5/09 200,000,000 DEPFA BANK PLC (Yankee) 2.90%, 10/9/08 - 12/10/08 400,000,000 a Fifth Third Bank 2.85%, 11/26/08 300,000,000 Fortis Bank (Yankee) 3.17%, 3/9/09 200,000,000 Natixis (Yankee) 3.00% - 3.20%, 10/21/08 - 12/29/08 450,000,000 Societe Generale (Yankee) 2.99% - 3.00%, 12/10/08 500,000,000 SunTrust Bank 3.00%, 12/16/08 300,000,000 Swedbank (ForeningsSparbanken AB) (Yankee) 2.74%, 10/9/08 150,000,000 150,000,000 UBS AG (Yankee) 2.80%, 10/8/08 - 10/9/08 600,000,000 600,000,000 Total Negotiable Bank Certificates of Deposit (cost $5,075,006,858) Commercial Paper15.3% ABN-AMRO North America Finance Inc. 2.84%, 11/10/08 50,000,000 49,844,445 ASB Finance Ltd. 2.75%, 10/22/08 200,000,000 a 199,683,833 Canadian Imperial Holdings 2.80%, 10/9/08 250,000,000 249,846,611 Citigroup Funding Inc. 3.06% - 3.19%, 10/24/08 - 12/12/08 275,000,000 273,742,358 Commerzbank AG 3.51%, 10/2/08 150,000,000 149,985,417 Societe Generale N.A. Inc. 2.88%, 10/10/08 75,000,000 74,946,375 Swedbank (ForeningsSparbanken AB) 2.88% - 3.04%, 11/7/08 - 12/10/08 300,000,000 298,533,667 Total Commercial Paper (cost $1,296,582,706) Corporate Notes21.2% Abbey National North America LLC 3.01%, 11/21/08 100,000,000 b 100,000,000 Bank of Montreal 2.74%, 10/15/08 50,000,000 b 50,000,000 Barclays Bank PLC 2.79%, 10/15/08 100,000,000 b 100,000,000 Citigroup Funding Inc. 3.20%, 5/8/09 250,000,000 b 250,000,000 Credit Suisse 2.88%, 10/27/08 100,000,000 b 100,000,000 Credit Suisse (USA) Inc. 2.89% - 2.96%, 10/6/08 - 10/15/08 175,000,000 a,b 175,002,827 Danske Corp., Inc. 3.04%, 10/10/08 150,000,000 a,b 150,000,000 Dexia Delaware LLC 2.74%, 10/21/08 75,000,000 b 74,975,192 Genworth Global Funding 2.49%, 10/16/08 70,000,000 b 70,000,000 HBOS PLC 2.99%, 11/26/08 - 11/27/08 150,000,000 b 150,004,016 National Australia Bank 3.01%, 11/19/08 125,000,000 b 125,000,000 National Australia Funding (DE) Inc. 2.81%, 12/1/08 25,000,000 a,b 24,998,215 Royal Bank of Canada 2.48%, 10/6/08 100,000,000 b 100,000,000 Skandinaviska Enskilda Banken AB 3.00%, 11/11/08 100,000,000 a,b 100,000,000 Toyota Motor Credit Corp. 2.50%, 10/16/08 100,000,000 a,b 99,999,411 Wachovia Bank, N.A. 2.81%, 11/25/08 37,100,000 b 37,079,981 Westpac Banking Corp. 2.48%, 10/6/08 85,000,000 a,b 85,000,000 Total Corporate Notes (cost $1,792,059,642) Short-Term Bank Note.4% Bank of Scotland PLC 2.48%, 10/7/08 (cost $33,000,000) 33,000,000 b U.S. Government Agency3.0% Federal Home Loan Bank System 2.82%, 12/10/08 (cost $250,000,000) 250,000,000 b Total Investments (cost $8,446,649,206) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2008 these securities amounted to $1,234,684,286 or 14.6% of net assets. b Variable rate securityinterest rate subject to periodic change. At September 30, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Government Fund September 30, 2008 (Unaudited) U.S. Government Agencies52.7% Principal Amount ($) Value ($) Federal Farm Credit Bank 2.32%, 11/14/08 10,000,000 a 9,996,237 Federal Home Loan Bank System: 2.36%, 10/8/08 20,000,000 19,990,861 2.67%, 11/18/09 5,000,000 a 5,000,000 2.56%, 3/17/09 5,500,000 5,498,122 2.50%, 5/19/09 5,000,000 5,000,470 Federal National Mortgage Association 2.73%, 1/26/09 5,000,000 b 4,956,125 Total U.S. Government Agencies (cost $50,441,815) Repurchase Agreements47.0% Banc of America Securities LLC 0.10%, dated 9/30/08, due 10/1/08 in the amount of $10,000,028 (fully collateralized by $10,131,800 U.S. Treasury Notes, 2%, due 2/28/10, value $10,200,063) 10,000,000 10,000,000 Barclays Financial LLC 0.20%, dated 9/30/08, due 10/1/08 in the amount of $10,000,056 (fully collateralized by $7,907,200 Treasury Inflation Protected Securities, 3%, due 7/15/12, 10,000,000 10,000,000 value $10,200,088) Deutsche Bank Securities 0.50%, dated 9/30/08, due 10/1/08 in the amount of $10,000,139 (fully collateralized by $18,586,684 U.S. Treasury Strips, due 5/15/22, value $10,200,000) 10,000,000 10,000,000 Goldman, Sachs & Co. 0.02%, dated 9/30/08, due 10/1/08 in the amount of $5,000,003 (fully collateralized by $761,100 U.S. Treasury Bonds, 4.50%, due 2/15/36, value $805,514 and $3,922,300 U.S. Treasury Notes, 4.25%, due 11/15/14, value $4,294,595) 5,000,000 5,000,000 Morgan Stanley 0.10%, dated 9/30/08, due 10/1/08 in the amount of $10,000,028 (fully collateralized by $13,291,000 U.S. Treasury Strips, due 2/15/16, value $10,251,348) Total Repurchase Agreements (cost $45,000,000) Total Investments (cost $95,441,815) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% a Variable rate security-interest rate subject to periodic change. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. At September 30, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Institutional Reserves Funds By: /s/ J. David Officer J. David Officer President Date: November 17 , 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: November 17, 2008 By: / s/ James Windels James Windels Treasurer Date: November 17, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
